                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA, )
                          )
    Plaintiff,            )
                          )
    v.                    )                   No. 4:18 CR 565 CDP-1
                          )
DEMETRIUS TYRESE JOHNSON, )
                          )
    Defendant.            )

                        MEMORANDUM AND ORDER

      This matter is before the Court on defendant Demetrius Tyrese Johnson’s

motions to dismiss Counts 3 and 16 of the superseding indictment. All pretrial

motions in this case were referred to United States Magistrate Judge John M.

Bodenhausen, under 28 U.S.C. § 636(b). Judge Bodenhausen issued a

Memorandum, Order and Recommendation, which recommended that the motions

be denied. Defendant then filed objections.

      I have conducted a de novo review of all materials relevant to these motions,

including the original motions and briefs, and the objections filed by defendant. I

will adopt and sustain the reasoning of Magistrate Judge Bodenhausen set forth in

support of his recommended rulings, and I will deny the motions. The motions

raise purely legal issues. Judge Bodenhausen correctly analyzed the legal

arguments and correctly applied the governing law. To the extent defendant argues
that I should reject the binding precedent of the United States Court of Appeals for

the Eighth Circuit, I decline. Given Judge Bodenhausen’s thorough and correct

analysis of the issues, I need not recite the law again.

      Accordingly,

      IT IS HEREBY ORDERED that the Memorandum, Order and

Recommendations of the United States Magistrate Judge [380] is SUSTAINED,

ADOPTED, and INCORPORATED herein.

      IT IS FURTHER ORDERED that defendant's motions to dismiss Count 3

and Count 16 of the superseding indictment [327, 328] are denied.


                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 12th day of June, 2019.




                                         -2 -
